Title: To Thomas Jefferson from Nicolas Gouin Dufief, 22 April 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            
              Monsieur,
              22. Avril. 1802
            Je profite avec empressement de l’occasion de Mr Petit de Villers pour vous envoyer les deux traductions de l’elève de Diderot. J’aurais bien voulu y joindre l’ouvrage sur la Russie, mais je n’ai pas été Jusqu’ici heureux dans mes recherches—Si je réussis à le trouver soyez assuré de ma diligence à vous l’adresser
            Voici la liste de quelques ouvrages nouveaux que je viens de recevoir
            De l’Esprit des choses, ou coup-d’Œil philosophique sur la Nature des êtres & sur l’objet de leur existence; Ouvrage, dans lequel on considère l’homme comme étant le mot de toutes Les Enigmes, par le Philosophe inconnu—2 vol 8o 3.
              L’Aurore Naissante, ou la Racine de la philosophie, de l’Astrologie & de la Théologie, &ca. par le même. 2 vol 8o— 3 
              Cours de Littérature, par la Harpe. 11 vol 8o de hazard12 
            Agréez l’hommage de mon respect.	
            N. G. Dufief
           
            Editors’ Translation
            Sir,	
              22 Apr. 1802
            I hasten to take advantage of the occasion offered by Mr. Petit de Villers to send you the two translations of Diderot’s The Pupil. I should have liked to join thereto the work on Russia, but until now, I have not been successful in my searches. If I succeed in finding it, be assured of my diligence in sending it to you.
            Here is the list of some new works I have just received:
            
            
              On the Spirit of Things, or, a Quick Philosophical Look at the Nature of Beings and the Object of their Existence; a Work in which Man is Considered as the Key of all Enigmas, by the Unknown Philosopher. 2 vols. in 8o 3 
              The Dawning of the Day, or the Root of Philosophy, Astrology, and Theology, etc., by the same. 2 vols. in 8o 3 
              Course of Literature, by La Harpe. 11 vols. in 8o by chance12 
            
            
            Accept the offer of my respect,
            	
              N. G. Dufief
          